Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-4 and 16-18 are objected to because of the following informalities:  
As for claim 2, line 10, “second electrode” should be changed as “source electrode” instead as drain/source/gate, and not first/second/gate are defined for the driving transistor throughout the specification.
As for claim 3, line 15, “second electrode” should be changed as “source electrode” instead as drain/source/gate, and not first/second/gate are defined for the driving transistor throughout the specification.  
As for claim 4, line 6, “first electrode” should be changed as “drain electrode” instead as drain/source/gate, and not first/second/gate are defined for the driving transistor throughout the specification.  
As for claim 16, line 10, “second electrode” should be changed as “source electrode” instead as drain/source/gate, and not first/second/gate are defined for the driving transistor throughout the specification.

As for claim 18, line 6, “first electrode” should be changed as “drain electrode” instead as drain/source/gate, and not first/second/gate are defined for the driving transistor throughout the specification.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As for claim 17, lines 6-7, the second electrode of the fourth switching transistor is electrically connected with a first electrode of the light emitting device.  However, as shown in fig. 5-7 and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2012/0147060).
As for claim 1, Jeong teaches a pixel circuit (pixel 70; fig. 3; [0083]), comprising: 
a signal input sub-circuit (M1, M2 and M3), configured to write a voltage of a data signal end (M1 for writing data from data line Dm when Sn is active; [0091-0092]), a voltage of a reference voltage signal end (M3 for writing initialization voltage VINT when Sn-1 is active; [0099-0100]) and a threshold voltage of a driving transistor (M2 for writing ELVDD into drain of Md, Vgs becomes ELVDD-VINT during initialization period and later remove variations in Vth of Md; [0095-0103]) into a gate electrode of a driving transistor (all directly or indirectly affect gate of driving transistor Md) according to a signal of a first control signal end, a signal of a second control signal end and a signal of a third control signal end (i.e. signals at gate of M1, M2 and M3; signal at Sn-1 drives M2 and M3 and signal at Sn drives M1); 
a threshold compensation sub-circuit (M4; [0086, 0094]), configured to enable the gate electrode of the driving transistor to be connected with a drain electrode of the driving transistor under the control of a signal of a reset signal end (the gate and drain of driving transistor Md are coupled together when M4 is turned on by an active signal at Sn during the initialization period T1; fig. 4); and 

Jeong does not teach using two separate emission enable signals to control M5 and M6.  However, one of ordinary skill in the art would recognize that it would be possible to use two separate buffers to buffer a split signal.  This is advantageous when one signal line is not sufficiently strong to drive both M5 and M6 across all the pixels.  Therefore, it would have been obvious to form two separate emission enable signals to control M5 and M6 for the reason above.
As for claim 8, Jeong teaches 
wherein the first control signal end and/or the second control signal end, and the reset signal end are the same signal end (signal at Sn-1 drives both gate of M2 and gate of M3; fig. 3).
As for claim 9, Jeong teaches 
wherein the first control signal end and the second control signal end are the same signal end (signal at Sn-1 drives both gate of M2 and gate of M3; fig. 3).
As for claim 12, Jeong teaches a display device, comprising the pixel circuit (display device 100 utilizing pixels 70; fig. 1; [0058-0061]).
As for claim 18, Jeong teaches 
wherein the threshold compensation sub-circuit comprises a seventh switching transistor, wherein a gate electrode of the seventh switching transistor (i.e. M4; fig. 3) is electrically connected with the reset signal end, a first electrode of the seventh switching transistor is electrically connected with the gate electrode of the driving transistor (i.e. Md), and a second electrode of the seventh 
As for claim 19, Jeong teaches 
wherein the light emitting control sub-circuit comprises an eighth switching transistor (i.e. M6; fig. 3) and a ninth switching transistor (i.e. M5); a gate electrode of the eighth switching transistor is electrically connected with the first light emitting control signal end, a first electrode of the eighth switching transistor is electrically connected with the first power end, and a second electrode of the eighth switching transistor is electrically connected with the drain electrode of the driving transistor (i.e. Md); and a gate electrode of the ninth switching transistor is electrically connected with the second light emitting control signal end, a first electrode of the ninth switching transistor is electrically connected with the source electrode of the driving transistor, and a second electrode of the ninth switching transistor is electrically connected with the first electrode of the light emitting device (see connections between M6, Md and M5).

Allowable Subject Matter
Claims 2-7, 10, 11, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be objected if claim is corrected according to fig. 5, 6 or 7.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the signal input sub-circuit comprises: a first switching transistor, a second switching transistor, a third switching transistor and a first capacitor; wherein a gate electrode of the first switching transistor is electrically connected with the first control signal end, a first electrode of the first source electrode of the driving transistor, and a second electrode of the second switching transistor is electrically connected with the data signal end; a gate electrode of the third switching transistor is electrically connected with the third control signal end, a first electrode of the third switching transistor is electrically connected with the first electrode of the first capacitor, and a second electrode of the third switching transistor is electrically connected with a source electrode of the driving transistor; and a second electrode of the first capacitor is electrically connected with the gate electrode of the driving transistor, of claim 2 (fig. 3);
wherein the signal input sub-circuit comprises: a fourth switching transistor, a fifth switching transistor, a sixth switching transistor and a second capacitor; wherein a gate electrode of the fourth switching transistor is electrically connected with the first control signal end, a first electrode of the fourth switching transistor is electrically connected with the data signal end, and a second electrode of the fourth switching transistor is electrically connected with a first electrode of the light emitting device; a gate electrode of the fifth switching transistor is electrically connected with the second control signal end, a first electrode of the fifth switching transistor is electrically connected with the source electrode of the driving transistor, and a second electrode of the fifth switching transistor is electrically connected with the reference voltage signal end; and a gate electrode of the sixth switching transistor is electrically connected with the third control signal end, a first electrode of the sixth switching transistor is electrically connected with the first electrode of the second capacitor, and a second electrode of the sixth switching transistor is electrically connected with the source electrode of the driving transistor, of claim 3 (fig. 5 or 6); 
drain electrode of the driving transistor, of claim 4 (fig. 3, 5 or 6); 
wherein the third control signal end and the second light emitting control signal end are the same signal end, of claims 10 and 11 (see EM2 driving both gate of T3 and gate of T9; fig. 4); 
at a reset stage, applying a signal of a first level to the reset signal end, applying a signal of the first level to the first light emitting control signal end, applying a signal of a second level to the second light emitting control signal end, and applying a signal of the second level to the third control signal end; at a data input stage, applying a signal of the first level to the reset signal end, applying a signal of the first level to the first control signal end, applying a signal of the first level to the second control signal end, applying a signal of the second level to the third control signal end, applying a signal of the second level to the first light emitting control signal end, and applying a signal of the second level to the second light emitting control signal end; and at a light emitting stage, applying a signal of the second level to the reset signal end, applying a signal of the second level to the first control signal end, applying a signal of the second level to the second control signal end, applying a signal of the first level to the third control signal end, applying a signal of the first level to the first light emitting control signal end, and applying a signal of the first level to the second light emitting control signal end, of claim 13 (fig. 9); 
wherein the signal input sub-circuit comprises: a first switching transistor, a second switching transistor, a third switching transistor and a first capacitor; wherein Page 6 of 10Application No. Not yet assignedPreliminary Amendment Attorney Docket Number 18006.70 a gate electrode of the first switching transistor is electrically connected with the first control signal end, a first electrode of the first switching transistor is electrically connected with the reference voltage signal end, and a second electrode of the first switching transistor is electrically connected with a first electrode of the first 
wherein the signal input sub-circuit comprises: a fourth switching transistor, a fifth switching transistor, a sixth switching transistor and a second capacitor; wherein a gate electrode of the fourth switching transistor is electrically connected with the first control signal end, a first electrode of the fourth switching transistor is electrically connected with the data signal end, and a second electrode of the fourth switching transistor is electrically connected with a first electrode of the sixth switching transistor; a gate electrode of the fifth switching transistor is electrically connected with the second control signal end, a first electrode of the fifth switching transistor is electrically connected with the source electrode of the driving transistor, and a second electrode of the fifth switching transistor is electrically connected with the reference voltage signal end; and a gate electrode of the sixth switching transistor is electrically connected with the third control signal end, a first electrode of the sixth switching transistor is electrically connected with the first electrode of the second capacitor, and a second electrode of the sixth switching transistor is electrically connected with the source electrode of the driving transistor, of claim 17 (fig. 5); and 
wherein the pixel circuit further comprises: an anode reset sub-circuit; wherein the anode reset sub-circuit is configured to enable the first electrode of the light emitting device to be connected with .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628